Citation Nr: 1757394	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  15-31 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Tommy D. Klepper, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran's spouse, daughter, and son


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran served on active duty from March 1948 through February 1950 and from September 1950 through July 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Testimony was received from the Veteran's spouse, daughter, and son during an August 2016 Board hearing.  A transcript of that testimony is associated with the record.

This matter was remanded previously by the Board in November 2016 so that the Veteran could be afforded a new VA examination to determine whether recently service-connected disabilities were causing his current need for aid and attendance and housebound status.  VA undertook efforts to perform that development and the matter now returns to the Board for de novo review.

The issue of the Veteran's entitlement to an earlier effective date than January 30, 2014 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a July 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As mentioned above, the Board remanded this matter in November 2016 so that the Veteran could be afforded a new VA examination to determine whether his service-connected disabilities, to include more recently service-connected disabilities of diabetes mellitus, type II and coronary artery disease, were causing the Veteran to require aid and attendance and/or to be housebound.  A February 2017 report was created by a VA examiner.  Although the Board asked in the remand that the examiner "address whether the Veteran is permanently housebound by reason of his service-connected disabilities," the examiner provides no such opinion in her report.

In instances where the AOJ does not comply substantially with the Board's remand orders, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the examiner's omission of her opinion as to whether the Veteran's need for aid and attendance and/or housebound status was by reason of his service-connected disabilities renders her opinion incomplete.  Under the circumstances, the Board must remand this matter so that the claims file can be provided to the same VA examiner who conducted the February 2017 examination, and, so that the examiner can provide an addendum opinion as to the question posed by the Board.

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his service-connected disabilities since February 2017.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159 (2017).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be asked whether he has additional evidence pertaining to his service-connected disabilities and/or claim for special monthly compensation due to the need for aid and assistance and/or housebound status, and if so, he should be given assistance in obtaining it.  Relevant VA treatment records dated from February 2017 through the present should be associated with the record.  If such records are not available, such unavailability should be documented in the record.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow them the opportunity to obtain and submit those records for VA review.

2.  After the foregoing development has been completed to the extent possible, an addendum opinion should be obtained.  In that regard, the Veteran's claims file should be returned to the same VA examiner who conducted the previous February 2017 VA examination.  The examiner should be asked to review the claims file and provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's need for aid and attendance and/or housebound status is by reason of his service-connected disabilities (i.e., bilateral hearing loss (60%), tinnitus (10%), diabetes (10%), and/or coronary artery disease (10%)).

The examiner should provide a complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, expressed in a typewritten addendum report.  If the examiner cannot provide the requested opinion without resorting to speculation, she should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If determined necessary, schedule the Veteran to attend a new VA aid and attendance examination.  The claims file and a copy of this remand should be provided to the examiner for review.  The examiner should be asked to review the claims file and conduct all relevant tests and studies.  If it is not possible for the Veteran to be physically present for the VA examination, determine if it is possible to opine on the following without him present.  If it is not possible, provide an explanation as to why this is not possible.

The examiner should provide an assessment as to the extent to which the Veteran's service-connected disabilities impact his capability for self-care.  The examiner's assessment must include, but not be limited to, evaluation of such conditions as:  the Veteran's ability or inability to dress or undress himself or to keep himself ordinarily clean and presentable; the Veteran's ability or inability to feed himself; the Veteran's ability or inability to attend to the wants of nature; any need of adjustment of any special prosthetic or orthopedic appliance; and, any incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  

The examiner should also address whether the Veteran is permanently housebound by reason of his service-connected disabilities.

The examiner is advised that the Veteran's spouse, son, and daughter are competent to report the Veteran's symptoms and history, and such statements must be specifically acknowledged and considered in formulating any opinions concerning his need for aid and attendance.  If the examiner rejects these reports regarding symptoms, the examiner must provide a reason for doing so.  The examiner must provide reasons for any opinion given.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

